Charge over Securities by one or more Chargors – own liabilities Warning ·If you sign this document you will be legally bound by its terms. ·If there are more than one of you, you will be responsible for the debts or commitments of the others as well as your own. ·You should get independent legal advice before signing this document. This deed of chargeis made on 5 March 2009by you: Insert name and address of each individual share holder / stock holder FLAGSTONE RÉASSURANCE SUISSE SA Rue du Collége 1, CH-1920 Martigny Switzerland Insert name and number ofCompany share holder/ stock holder Registered Number: CH-621.3.007.041-9 in favour of us, Barclays Bank
